Exhibit 10.56H

AMENDMENT NO. 2

TO THE

PIONEER NATURAL RESOURCES COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated Effective January 1, 2009)

Pursuant to the provisions of Section 11.4 thereof, the Pioneer Natural
Resources Company Executive Deferred Compensation Plan (Amended and Restated
Effective January 1, 2009) is hereby amended to restate Section 2.1(o) in its
entirety as follows:

“Eligible Employee” means any individual employed by a Company who is (i) an
officer of the Company or (ii) a member of a select group of management or
highly compensated employees (A) designated by the Plan Administrator from time
to time as being eligible to participate in the Plan and (B) whose annual rate
of Basic Compensation is $185,000 or above and whose designated grade level is
at least grade 23 in the Company’s general salary grade structure or an
equivalent grade in the specialized grade structure, as determined by the Plan
Administrator; provided, however, that the Basic Compensation and grade level
requirements provided in clause (ii)(B) of this subsection shall not apply to
Members in the Plan as of December 31, 2008. An Eligible Employee shall remain
an Eligible Employee notwithstanding any reduction in his or her annual rate of
Basic Compensation below the applicable minimum under clause (ii)(B) of this
subsection; provided, however, that the Plan Administrator in its discretion may
withdraw an individual’s designation as an Eligible Employee under clause
(ii) at any time and for any reason effective with respect to any subsequent
Plan Year.

IN WITNESS WHEREOF, this Amendment has been executed on this 13th day of
December, 2010, to be effective January 1, 2011.

 

PIONEER NATURAL RESOURCES COMPANY

By

 

/s/ Larry N. Paulsen

 

Larry N. Paulsen

 

Vice President, Administration and Risk Management